Exhibit 10.3

 

2005 Restricted Stock Agreement for Retention Awards

NCR Management Stock Plan

 

You have been awarded a number of restricted shares of NCR common stock (the
“Restricted Shares”) under the NCR Management Stock Plan (the “Plan”) of NCR
Corporation (“NCR”) as listed on the Certificate of Restricted Stock Grant on
the restricted stock website (“Certificate”), subject to the terms and
conditions of this agreement and the Plan.

 

1. The Restricted Shares will become nonforfeitable (“Vested”) on the third
anniversary of the grant date, provided that you are continuously employed by
NCR or any of its Affiliate companies (referred to collectively herein as “NCR”)
until the vesting date.

 

2. Shares will become Vested if, prior to your Vesting Date, you (i) die while
actively employed by NCR, or (ii) cease to be actively employed by NCR because
you qualify for benefits under the NCR Long Term Disability Plan or another long
term disability plan sponsored by NCR (“Disability”).

 

3. By signing this agreement, you agree to keep this agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Restricted
Shares will be forfeited if you fail to keep this agreement confidential.

 

4. Promptly after the award date, NCR will instruct its Transfer Agent and Stock
Registrar to create a record account for you credited with the number of
Restricted Shares, subject to the restrictions described in this agreement.

 

5. You will be the record owner of the Restricted Shares until such shares are
forfeited, and as the record owner you will be entitled to all rights of a
common shareholder of NCR, including without limitation, voting rights and
rights to cash and in-kind dividends, if any, on the Restricted Shares;
provided, however, that the right to dividends will be subject to paragraph 7
below. As soon as practicable after your Vesting Date, subject to paragraph 8
below, NCR will instruct its Transfer Agent and Stock Registrar to release the
restrictions on your record account and the Restricted Shares will become freely
transferable.

 

6. At all times before your Vesting Date, the Restricted Shares may not be sold,
transferred, pledged, assigned or otherwise alienated, except by beneficiary
designation, will or by the laws of descent and distribution upon your death.

 

7. Any cash dividends declared before your Vesting Date on the Restricted Shares
shall not be paid currently, but shall be reinvested in common shares of NCR.
Any shares resulting from such reinvestment (the “Dividend Shares”) will be
considered



--------------------------------------------------------------------------------

Restricted Shares for purposes of this agreement and will be subject to all of
its provisions. As of each dividend payment date, the number of Dividend Shares
will be determined by dividing the amount of dividends otherwise attributable to
the Restricted Shares but not paid on such date by the average of the high and
low per share price of NCR’s common stock on the dividend payment date. The
Compensation Committee of the NCR Board of Directors (“Committee”) may, in its
discretion, take such action as it deems appropriate regarding in-kind dividends
or distributions with respect to the Restricted Shares prior to your Vesting
Date, which actions may include, without limitation, current distribution or
liquidation or reinvestment in Restricted Shares. Any securities or property so
distributed may, in the Committee’s discretion, be subject to any or all of the
forfeiture provisions set forth in this Agreement.

 

8. NCR will have the right to deduct or cause to be deducted from, or collect or
cause to be collected with respect to the taxation of any Restricted Shares, any
country, Federal, state or local taxes required by law to be withheld or paid
with respect to such Restricted Shares and you or your legal representative or
beneficiary will be required to pay any such amounts. By signing this agreement,
you consent and direct that, if you are paid through NCR’s U.S. payroll system
at the time the restricted stock vests, NCR’s stock plan administrator will
withhold the number of shares of restricted stock from your award as NCR in its
sole discretion deems necessary to satisfy such withholding requirements. If you
are paid through a non-U.S. NCR payroll system, you agree that NCR may satisfy
any withholding obligations by withholding cash from your compensation otherwise
due to you or by any other action as it may deem necessary to satisfy the
withholding obligation.

 

9. By accepting the Restricted Shares, you agree that, where permitted by local
law, any controversy or claim related to your employment relationship with NCR
shall be resolved by first exhausting any NCR internal dispute resolution
process and policy, and then by arbitration pursuant to such policy. If you are
employed in the U.S., the arbitration shall be pursuant to the NCR dispute
resolution policy and then current rules of the American Arbitration Association
and shall be held in Dayton, Ohio. If you are employed outside the U.S., where
permitted by local law, the arbitration shall be conducted in the headquarters
city of for the business unit in which you work. The arbitration shall be held
before an arbitrator who is an attorney knowledgeable of employment law. The
arbitrator’s decision and award shall be final and binding and may be entered in
any court having jurisdiction thereof. For arbitration held in the U.S., issues
of arbitrability shall be determined in accordance with the federal substantive
and procedural laws relating to arbitration; all other aspects shall be
interpreted in accordance with the laws of the State of Ohio. Each party shall
bear its own attorney’s fees associated with the arbitration and other costs and
expenses of the arbitration shall be borne as provided by the rules of the
American Arbitration Association for an arbitration held in the U.S., or similar
applicable rules for an arbitration held outside the U.S. If any portion of this
paragraph is held to be unenforceable, it shall be severed and shall not affect
either the duty to arbitrate or any other part of this paragraph.

 

10. The Restricted Shares will be forfeited if the Committee determines that you
engaged in misconduct in connection with your employment.



--------------------------------------------------------------------------------

11. Where permitted by local law, in exchange for the Restricted Shares, you
agree that during your employment with NCR and after your termination of
employment for any reason, without the prior written consent of the Chief
Executive Officer of NCR, you will not (1) render services directly or
indirectly to any Competing Organization (as defined below) involving the
development, manufacture, marketing, advertising or servicing of any product,
process, system or service upon which you worked or in which you participated
during the last three years of your NCR employment, (2) directly or indirectly
recruit, hire, solicit or induce, or attempt to induce, any exempt employee of
NCR to terminate their employment with or otherwise cease their relationship
with NCR, (3) canvass or solicit business with any firm or company with whom you
worked during the preceding five years while employed by NCR, including
customers of NCR, or (4) disclose to any third party any NCR confidential,
technical, marketing, business, financial or other information not publicly
available. If you breach the terms of this paragraph 12, in addition to
recovering damages for breach, the Restricted Shares will be immediately
forfeited.

 

As used in this paragraph 11, “Competing Organization” means an organization
identified by the Chief Executive Officer of NCR as a Competing Organization for
the year in which your employment with NCR terminates, and any other person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers.

 

You understand that if you breach this section, NCR may sustain irreparable
injury and may not have an adequate remedy at law. As a result, you agree that
in the event of your breach of this section, NCR may, in addition to any other
remedies available to it, bring an action or actions for injunction, specific
performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance.

 

12. You may designate one or more beneficiaries to receive all or part of any
Restricted Shares to be distributed in case of your death, and you may change or
revoke such designation at any time. In the event of your death, any Restricted
Shares distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
agreement. Any other Restricted Shares will be distributable to your estate. If
there shall be any question as to the legal right of any beneficiary to receive
a distribution hereunder, the Restricted Shares in question may be transferred
to your estate, in which event NCR will have no further liability to anyone with
respect to such Restricted Shares.

 

11. The terms of this award of Restricted Shares as evidenced by this agreement
may be amended by the NCR Board of Directors or the Committee, provided that no
such amendment shall impair your rights hereunder without your consent.